Case 4:19-cv-00049-TWP-DML Document 20 Filed 05/26/20 Page 1 of 14 PageID #: 75




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 AMANDA HOOK,                                        )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )    Case No. 4:19-cv-00049-TWP-DML
                                                     )
 NICOLE NORVELL, DEBBIE SAMPSON                      )
 KELLY SCHMELZLE, CHRISTINE                          )
 FEATHERSTONE and CATHY HODGE,                       )
                                                     )
                              Defendant.             )

               ENTRY GRANTING DEFENDANTS’ MOTION TO DISMISS

        This matter is before the Court on a Motion to Dismiss filed pursuant to Federal Rule of

 Civil Procedure 12(b)(6) by Defendants Nicole Norvell (“Norvell”), Debbie Sampson

 (“Sampson”), Kelly Schmelzle (“Schmelzle”), Christine Featherstone (“Featherstone”) and Cathy

 Hodge (“Hodge”) (collectively, “Defendants”) (Filing No. 14). The Defendants are each

 employees of the State of Indiana. Plaintiff Amanda Hook (“Hook”) initiated this action against

 the Defendants after she nearly lost her child daycare licenses based on Defendants' false claims

 that Hook violated a stay away agreement concerning Hook's husband who is criminally charged

 with four counts of child molestation. Hook is seeking relief for Fourteenth Amendment Due

 Process violations pursuant to 42 U.S.C. § 1983 and ancillary state tort claims. For the reasons

 discussed below, the Defendants’ Motion is granted.

                                           I.   BACKGROUND

        The following facts are not necessarily objectively true, but as required when reviewing a

 motion to dismiss, the Court accepts as true all factual allegations in the Complaint and draws all

 inferences in favor of Hook as the non-moving party. See Bielanski v. County of Kane, 550 F.3d

 632, 633 (7th Cir. 2008).
Case 4:19-cv-00049-TWP-DML Document 20 Filed 05/26/20 Page 2 of 14 PageID #: 76




         Hook is the owner and operator of Hook’s Child Daycare, an unincorporated entity which

 operates three separate childcare facilities in the Madison, Indiana area. Each facility is required

 to have a separate operating license. The Defendants are each employees of the State of Indiana.

 Norvell is the Director of the Family and Social Services Administration ("FSSA"), in Indiana;

 Sampson is the Manager of FSSA; Schmelzle is a Licensing Consultant with FSSA; Featherstone

 is a case worker with FSSA; and Hodge works for the Indiana Department of Child Services.

         In January 2017, Hook’s husband, Joseph Hook, was under investigation for child

 molestation. In order to keep operating her licensed childcare facilities, Hook was required to sign

 a Consent Agreement (the “Agreement”) with the State of Indiana. The Agreement, signed on

 January 24, 2017, stated in relevant part, that: “Joseph Hook II (JD) will not be allowed in any

 of the child care homes during child care hours.” (Filing No. 1 at 3-4) (emphasis in original).

 No other restrictions were imposed.

         In March 2017, Joseph Hook was criminally charged with four counts of child molestation

 in Jefferson County Circuit Court, State v. Joseph D. Hook, 39C01-1703-F1-00234. 1 Following

 Joseph Hook's arrest, Schmelzle, Sampson and unknown staff at FSSA have systematically worked

 to disrupt with the goal of shutting down Hook's businesses. (Filing No. 1 at 4.)

         In May 2017, Norvell notified Hook that FSSA was seeking to revoke the licenses at her

 three childcare locations. The alleged basis of the revocation was:

         On 1/224/17 you signed an agreement with the Office of Early Childhood & Out
         of School Learning that your spouse would not be allowed in the child care homes.
         According to the principal of a local elementary school, on 3/13/17 and 3/14/17,
         your spouse, representing himself as part of the child care, picked up a child from
         kindergarten and transported him to a house around the corner from one of the child
         cares. According to child care staff, the child would then have to walk alone to the
         home, which is located on a busy highway.

 1
  The case, State of Indiana vs. Joseph D. Hook, remains pending; however, the case is no longer in Jefferson County
 Superior Court. A special judge was appointed and the case is now pending in Jennings County Circuit Court, Jennings
 County, Indiana. The case number now is 40C01-1906-CB-000036. https://public.courts.in.gov/mycase.


                                                          2
Case 4:19-cv-00049-TWP-DML Document 20 Filed 05/26/20 Page 3 of 14 PageID #: 77




 (Filing No. 1 at 4.) A notice dated June 12, 2017 informed Hook that retroactively, she would no

 longer be eligible to receive CCDF 2 voucher payments from the State. Id. On June 13, 2017,

 Hook filed an appeal of FSSA’s decision to seek revocation of her licenses. Thereafter, from

 August to September 2017, the Defendants, who are employees and agents of FSSA, and the

 Indiana Department of Child Services, pursued an agenda to find or create a basis to revoke Hook's

 childcare licenses to operate her facilities. Id. at 5. Specifically,

         1. Norvell initiated the proceedings to revoke Hook's childcare license which incorporated
         the false charge of violating the Agreement. (Filing No. 1 at 9 ¶ 51.)

         2. Schmelzle prepared the allegation which formed the basis of the revocation. The entire
         statement had been fabricated and was untrue. In August 2017, Hook discovered that
         Schmelzle posted on the FSSA website, which is accessible to anyone looking for childcare
         services, that Hook's daycare licenses had been revoked when they had not been revoked.
         Schmelzle made multiple visits to Hook’s childcare facilities and made demands which
         were either outside of her discretion or which were inconsistently and arbitrarily imposed
         upon Hook and not imposed against other childcare providers.

         3. Sampson (along with Schmelzle) told parents of Hook’s Child Daycare students that
         Joseph Hook is guilty and confessed to the charges pending against him. As a result of
         those statements parents have withdrawn their children from Hook’s Child Daycare
         causing financial harm to the business. Sampson and Schmelzle also told parents of Hook’s
         Child Daycare students that the business was closing and that they needed to make other
         childcare arrangements.

         4. Featherstone told a parent of children who attend Hook’s childcare facilities that Joseph
         Hook was a child molester and that her children were not safe around him. Featherstone
         told a parent to find alternate daycare.

         5. Hodge interviewed multiple parents and children who were students at Hook’s Child
         Daycare and told them that they had to remove their children from the facility. As a result
         of Hodge’s statements a number of parents withdrew their children from Hook’s daycare
         facility.




 2
  The Child Care and Development Fund (CCDF) is a federal program that helps low-income families obtain child
 care so that they may work, attend training or continue their education. The purpose of CCDF is to increase the
 availability, affordability and quality of child care. https://www.in.gov/fssa/carefinder/3900.htm


                                                       3
Case 4:19-cv-00049-TWP-DML Document 20 Filed 05/26/20 Page 4 of 14 PageID #: 78




        On November 8, 2017, a hearing was held before the administrative law judge to determine

 the issue regarding the revocation of Hook’s childcare home licenses. On or about January 4,

 2018, after briefing and hearing of the facts and issues, the administrative law judge issued orders

 in all three licensing actions stating that she did not sustain the revocation of Hook’s childcare

 home licenses. In other words, FSSA was unsuccessful at the agency level and the administrative

 law judge found in favor of Hook and against revocation of her licenses.              Following the

 administrative law judge's ruling, the Defendants continued to work individually and in concert to

 fabricate alleged violations in an effort to revoke Hook's childcare licenses. (Filing No. 1 at 8-12.)

        On March 15, 2019, Hook filed the instant Complaint seeking relief for Fourteenth

 Amendment Due Process violations pursuant to 42 U.S.C. § 1983 and ancillary state tort claims.

 Hook does not challenge the administrative process whereby she saw success; rather, she argues

 that the actions by the Defendants "individually and collectively," during and since the

 administrative process "have stigmatized" her and deprived her of a liberty interest because it has

 “become impossible for her to operate in her chosen profession… operate[ing] an in home child

 daycare service.” (Filing No. 1 at 9 ¶ 50.)

                                    II.   LEGAL STANDARD

        Federal Rule of Civil Procedure 12(b)(6) allows a defendant to move to dismiss a complaint

 that has failed to “state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). When

 deciding a motion to dismiss under Rule 12(b)(6), the court accepts as true all factual allegations

 in the complaint and draws all inferences in favor of the plaintiff. Bielanski, 550 F.3d at 633.

 However, courts “are not obliged to accept as true legal conclusions or unsupported conclusions

 of fact.” Hickey v. O’Bannon, 287 F.3d 656, 658 (7th Cir. 2002).




                                                   4
Case 4:19-cv-00049-TWP-DML Document 20 Filed 05/26/20 Page 5 of 14 PageID #: 79




         The complaint must contain a “short and plain statement of the claim showing that the

 pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In Bell Atlantic Corp. v. Twombly, the United

 States Supreme Court explained that the complaint must allege facts that are “enough to raise a

 right to relief above the speculative level.” 550 U.S. 544, 555 (2007). Although “detailed factual

 allegations” are not required, mere “labels,” “conclusions,” or “formulaic recitation[s] of the

 elements of a cause of action” are insufficient. Id.; see also Bissessur v. Ind. Univ. Bd. of Trs., 581

 F.3d 599, 603 (7th Cir. 2009) (“it is not enough to give a threadbare recitation of the elements of

 a claim without factual support”). The allegations must “give the defendant fair notice of what the

 . . . claim is and the grounds upon which it rests.” Twombly, 550 U.S. at 555. Stated differently,

 the complaint must include “enough facts to state a claim to relief that is plausible on its face.”

 Hecker v. Deere & Co., 556 F.3d 575, 580 (7th Cir. 2009) (citation and quotation marks omitted).

 To be facially plausible, the complaint must allow “the court to draw the reasonable inference that

 the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

 (citing Twombly, 550 U.S. at 556).

                                              III. DISCUSSION

         Hook makes the following claims in her Complaint: Causes of Action I through V:

 Violation of 42 U.S.C. § 1983 by each individual Defendant; Causes of Action VI through X 3:

 Tortuous Interference with Business; Causes of Action XI through XV: Negligence by the

 individual Defendants; and Cause of Action XVI: Declaratory Relief. (Filing No. 1, p. 9-16.) The

 Defendants argue that Hook has failed to state a due process claim against them in Causes of

 Action I-V and Cause of Action XVI of the Complaint, and that dismissal is appropriate on the



 3
  Plaintiff mistakenly mis-numbered her causes of action. Cause of action VI-X are listed as Tortious Interference
 with Business, and Cause of Action VI is also listed as Negligence by Norvell. The Court has corrected the counts
 so that they are addressed sequentially in this entry.


                                                          5
Case 4:19-cv-00049-TWP-DML Document 20 Filed 05/26/20 Page 6 of 14 PageID #: 80




 state law claims because Defendants are entitled to immunity. The Court will first address the

 federal claims before turning to the state law claims.

 A.     Fourteenth Amendment Federal Claims (Causes of Action I-V and Cause of Action

 XVI)

        Under the Fourteenth Amendment, the Due Process Clause “forbids a state to deprive any

 person of ‘life, liberty, or property, without due process of law.’” Dupuy v. Samuels, 397 F.3d

 493, 503 (7th Cir. 2005) (citing U.S. Const. amend. XIV, § 1). “Procedural due process claims

 require a two-step analysis. The first step requires us to determine whether the plaintiff has been

 deprived of a protected interest; the second requires a determination of what process is due.”

 Townsend v. Vallas, 256 F.3d 661, 673 (7th Cir. 2001) (quoting Strasburger v. Board of Educ.,

 Hardin County Cmty. Unit Sch. Dist. No. 1, 143 F.3d 351, 358 (7th Cir. 1998)). )). The general

 test for determining what process is due and when is stated in Mathews v. Eldridge, 424 U.S. 319

 (1976). Mathews identified three factors to be balanced: first, the private interest at stake; second,

 the risk of erroneous deprivation and the value, if any, of additional procedural safeguards; and

 third, the government’s countervailing interests. Id. Thus, the key question that the Court must

 ask is “whether there exists a liberty or property interest which has been interfered with by the

 State; [and] whether the procedures attendant upon that deprivation were constitutionally

 sufficient.” Id. at 503. (internal quotations omitted) (citing Kentucky Dep’t of Corr. v. Thompson,

 490 U.S. 454, 460 (1989).

        Hook does not challenge the administrative process which she successfully defended

 against the license revocation; rather, she argues that the actions by the individual Defendants

 during and since the administrative process deprived her of a liberty interest. Specifically, Hook's

 alleges "[a]ll of the Defendants are sate actors whose actions, individually and collectively have




                                                   6
Case 4:19-cv-00049-TWP-DML Document 20 Filed 05/26/20 Page 7 of 14 PageID #: 81




 stigmatized Mrs. Hook whereby it has become impossible for her to operate in her chosen

 profession resulting in the loss of her liberty interest to operate an in home child daycare service."

 (Filing No. 1 at 9 ¶50.)

        The Defendants argue that Hook has asserted a legal conclusion of “impossibility,” but she

 has not pled allegations that have shown the actions of the individual Defendants have created an

 absolute bar to her continued operation of Hook's Child Daycare. They point out that Hook's

 Complaint does not allege that she has closed down her daycare. Instead, Hook's assertions that

 Norvell, Sampson and Schmelzle "continue to engage in conduct to interfere with her businesses"

 show that Hook is still maintaining the operation of her businesses. (Filing No. 1 at 12-15, ¶¶ 73,

 80, 87.) Because Hook's licenses were never revoked and her daycare centers remain open, the

 Defendants argue Hook's allegations that "it has become impossible for her to operate her chosen

 profession" do not give rise to a liberty interest in pursuing her chosen profession. See Lawson v.

 Sheriff of Tippecanoe Co., Indiana, 725 F.2d 1136, 1139 (7th Cir. 1984) (employee’s liberty

 interest may be infringed when stated reasons for termination “make him all but unemployable in

 the future”); Townsend v. Vallas, 256 F.3d 661, 670 (7th Cir. 2001) (stating, “the employee must

 show that, because the charges have been made, it is unlikely that anyone will hire him for a

 comparable job in the future.”).

        In support of their position, Defendants cite to Hunt v. Indiana Fam. & Soc. Services

 Admin. 2007 WL 2349626, at *8 (S.D. Ind. Aug. 1, 2007) (J. Tinder). In Hunt, the state received

 information that Hunt had injured a child in her care and the state sought not only to revoke Hunt's

 childcare licensure but caused criminal charges to be filed against Hunt. Id. at *3-4. An

 administrative law judge rescinded the licensure revocation, and Hunt prevailed on the criminal

 charges. Id. at *1. The court ultimately held,




                                                   7
Case 4:19-cv-00049-TWP-DML Document 20 Filed 05/26/20 Page 8 of 14 PageID #: 82




        A total loss of business would preclude employment in her chosen field. But her
        loss was not total. The defendants' investigation of the abuse allegation and the
        subsequent proceedings did not make it impossible for her business to remain open,
        and thus any damage to her reputation by the state did not trigger a liberty or
        property interest.

 Id. at *10. Stated otherwise, “[m]erely showing some impairment to employment is not sufficient

 to trigger the constitutional requirements of due process.” Id. (citing Siegert v. Gilley, 500 U.S.

 226, 234 (1991).

        Defendants also argue the actions alleged to have been committed by the individual

 Defendants in the Complaint fail to state a cognizable liberty interest for purposes of the Fourteenth

 Amendment Due Process. Defendants assert that here, while the actions of the individuals may

 have impaired Hook's ability to operate her day care businesses, the Complaint list no actions that

 have resulted in a constitutional deprivation. It is well-established that a plaintiff can only bring

 a § 1983 against those individuals personally responsible for the Constitutional deprivation.

 Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001). Furthermore, “[c]ounties and other

 governmental entities may not be held liable for the unconstitutional acts under a respondeat

 superior theory.” Gee v. Sharp, WL 899655, at *10 (citing Monell v. Dep’t of Soc. Servs., 436

 U.S. 658, 694 (1978); Lewis v. City of Chicago, 496 F.3d 645, 656 (7th Cir. 2007)). Accordingly,

 “a plaintiff must plead that each Government-official defendant through the official’s own

 individual actions, has violated the Constitution.” Ashcroft at 676. For these reasons, Defendants

 argue Causes of Action I-V and Cause of Action XI must be dismissed.

        In Response, Hook points out that her Complaint clearly articulates as to each individual

 Defendant their personal actions which resulted in their being named in this action. She argues

 that while the Hunt court found that Hunt’s loss was not total, it did not say that was the only

 criteria. Hook distinguishes the facts in her Complaint from those in Hunt, noting that the state




                                                   8
Case 4:19-cv-00049-TWP-DML Document 20 Filed 05/26/20 Page 9 of 14 PageID #: 83




 defendants in Hunt ended their actionable harm with the favorable hearing outcome. (Filing No.

 16 at 9.) In her Complaint, Hook alleges that the Defendants continue to fabricate violations and

 continue their campaign to put her out of business. (Filing No. 1 at 2-12.) Hook contends this is

 a due process violation. She argues she has been forced to close one of her facilities, another has

 a single student on a periodic basis and the third is not full. Thus, Hook contends her losses are

 not the result of merely being stigmatized by Defendants' comments about her and her husband,

 but rather, two blatant and direct acts of the Defendants.

        Hook has a protected property interest in her daycare licenses. A protected property interest

 arises when there is a legitimate claim of entitlement to the benefit. DeSalle v. Wright, 969 F.2d

 273, 277 (7th Cir. 1992). Here, Hook's state licenses entitled her to operate her daycare businesses.

 See, e.g., Easter House v. Felder, 910 F.2d 1387, 1395 (7th Cir. 1990) (noting that private adoption

 agency had a property interest in the renewal of its license). However, in her Complaint, Hook

 proceeds only under the theory that she was deprived of a liberty interest. Individuals also have a

 liberty interest in being able to pursue an occupation. See Townsend v. Vallas, 256 F.3d 661, 669

 (7th Cir. 2001). The state’s revocation of her licenses would have foreclosed Hook's chosen field.

        However, Hook's licenses were not revoked and she has not stated cognizable claim that

 she was deprived of the process that she was due. The Complaint does not allege that her businesses

 were closed either before or after her success at the administrative hearing. Instead, the Complaint

 states that Hook was "stigmatized" by the Defendants' statements that her husband was a child

 molester. Defendants' statements and warnings that parents should find another childcare facility

 is insufficient to establish a deprivation of liberty. Beishel v. Stone Bank School Dist., 362 F.3d

 430, 439 (7th Cir. 2004) (defamatory statements by a government official, without more, does not

 constitute a deprivation of liberty).




                                                  9
Case 4:19-cv-00049-TWP-DML Document 20 Filed 05/26/20 Page 10 of 14 PageID #: 84




         In her response, Hook argues that she has been forced to close one of her facilities, another

  has a single student on a periodic basis, and the third is not full. She contends these losses are not

  the result of being stigmatized by Defendants' comments about her and her husband, but rather,

  two blatant and direct acts by the Defendants. (Filing No. 16 at 9-10.) She states that the

  Defendants refuse to refer Hook's Child Daycare as an eligible daycare facility, and they have told

  and continue to tell parents that they must find alternative childcare or face retribution as to their

  own parental rights. Id. She further argues she was treated differently than other child care owners

  in violation of equal protections under the law. Id. at 11. However, none of the allegations

  regarding closure of her facilities is contained in the Complaint, and there is no equal protection

  claim in the Complaint.

         As pled, the Complaint does not state a claim which shows the individual Defendants

  infringed on any constitutionally protected property or liberty interests of Hook. “A person has no

  cognizable liberty interest in his reputation; consequently, allegations which merely damage one’s

  reputation do not implicate a liberty interest.” Id. “[I]t is only the ‘alteration of a legal status,’

  such as governmental deprivation of a right previously held, ‘which, combined with the injury

  resulting from the defamation, justif[ies] the invocation of procedural safeguards.” Dupuy v.

  Samuels, 397 F.3d 493, 503 (7th Cir. 2005) (quoting Paul v. Davis, 424 U.S. 693, 708-09 (1976)).

  As pointed out by the Defendants in their Reply, by her own admission Hook admits to maintaining

  operation of her chosen profession, (Filing No. 1 at 9, ¶¶ 73, 80, 87), and in her Response she

  admits that only after the filing of her Complaint that she “close[d] one of her locations” (Filing

  No. 16 at 1, n.1), and she continues to operate two facilities. Id. at 5. A due process claim exists

  only if the fabricated evidence is used to cause an infringement of the plaintiff's liberty interest.

  Whitlock v. Brueggemann, 682 F. 3d 567, 580 (7th Cir. 2012) (“We have consistently held that a




                                                   10
Case 4:19-cv-00049-TWP-DML Document 20 Filed 05/26/20 Page 11 of 14 PageID #: 85




  police officer who manufactures false evidence against a criminal defendant violated due process

  if that evidence is later used to deprive the defendant of her liberty in some way.”) (emphasis

  added).

            Although a property interest was at stake in the revocation proceedings, Hook received all

  the procedural protections required under the Constitution during her administrative hearing.

  Because her Complaint fails to state a claim for loss of liberty interest, Hook's § 1983 claims

  arising from a violation of the Fourteenth Amendment’s Due Process Clause, are dismissed.

            In a footnote, the Defendants explain Hook's Fifth Amendment due process claim in Cause

  of Action XVI of the Complaint (Filing No. 1 at 16), fails because the Due Process Clause of the

  Fifth Amendment applies to actions of the United States while the Due Process Clause of the

  Fourteenth Amendment applies to the States. See O'Brien v. City of Frankfort, 2018 WL 4620265,

  at *5 (S.D. Ind. Sept. 26, 2018) (“) (citing Dusenbery v. U.S. 534 U.S. 161, 167 (2002)). Hook

  does not dispute the Defendants persuasive argument. Accordingly, because Hook’s Complaint

  asserts claims against actions performed by state employees and not federal employees, she does

  not have a Fifth Amendment claim and her Fifth Amendment claim is dismissed.

  B.        State Law Tort Claims (Causes of Action VI-XV)

            Indiana Code § 34-13-3-5(b) states, “a lawsuit alleging that an employee acted within the

  scope of the employee’s employment bars an action by the claimant against the employee

  personally.” The Indiana Supreme Court defines ‘scope of employment’ as “conduct of the same

  general nature as that authorized, or incidental to the conduct authorized”. Celebration Fireworks,

  Inc. v. Smith, 727 N.E.2d 450, 453 (Ind.2000) (quoting Restatement (Second) Agency § 229

  (1958)). “Even tortious acts may fall within the scope of employment.” Id.




                                                   11
Case 4:19-cv-00049-TWP-DML Document 20 Filed 05/26/20 Page 12 of 14 PageID #: 86




           With respect to the state law tort claims of Tortious Interference with Business (Causes of

  Action VI-X) and Negligence (Causes of Action XI-XV), the Defendants argue that they are

  entitled to immunity under the Indiana Tort Claims Act. Defendants point out that these claims

  are asserted against five employees of the Indiana Family and Social Services Administration and

  Department of Child Services. (Filing No. 1 at 3, ¶¶ 7-11.) While Hook's subsequent allegations

  may imply illegal or tortious behavior (on the part of all defendants), the Defendants are entitled

  to immunity under the Indiana Tort Claims Act as they were alleged to have been acting in their

  respective roles for their respective state agencies “so situated at the time of the acts.” See Bowens

  v. City of Indianapolis, 1:13-CV-00072-DML-SE, 2014 WL 4680662, at *5 (S.D. Ind. Sept. 19,

  2014) (dismissal of claims of assault, battery, etc. against police officer under ITCA).

           Defendants argue that although Ind. Code § 34-13-3-5(c), provides an exception to the

  rules, Ind. Code § 34-13-3-5(c), Hook's bare assertions of “tortious interference” and negligence

  are nothing more than a legal conclusions/conclusory statements insufficient to meet the standard

  under subsection (c) that requires “a reasonable factual basis supporting the allegations.” Ind.

  Code § 34-13-3-5(c). As pled in the Complaint, Defendants assert they are entitled to immunity

  afforded to state employees by the Indiana Tort Claims Act.

           In her response, Hook does not directly address the Defendants' immunity argument.

  Instead, she explains that she "reasonably believes that discovery will show that the Defendants’

  wrongful conduct was not authorized or incidental to conduct that was authorized". (Filing No.

  16 at 11.) Defendants argue the “wholesale failure to respond to an opposing argument results in

  waiver.” Citizens for Appropriate Rural Roads, Inc. v. Foxx, 14 F.Supp.3d. 1217, 1230 (S.D. Ind.

  2014).




                                                   12
Case 4:19-cv-00049-TWP-DML Document 20 Filed 05/26/20 Page 13 of 14 PageID #: 87




          Having dismissed the federal claims, the Court need not address whether Hook has waived

  the immunity argument, because the Court elects to proceed in the alternative and will not exercise

  supplemental jurisdiction over the state law claims. Under 28 U.S.C. § 1367, “a district court ‘may

  decline to exercise supplemental jurisdiction’ over state-law claims if the court ‘has dismissed all

  claims over which it has original jurisdiction.’” John C. & Maureen G. Osborne Revocable Fam.

  Tr. v. Town of Long Beach, Indiana, 2018 WL 1471903, at *12 (N.D. Ind. Mar. 26, 2018) (citing

  28 U.S.C. § 1367(c)(3)). The Seventh Circuit has stated consistently that “the usual practice is to

  dismiss without prejudice state supplemental claims whenever all federal claims have been

  dismissed prior to trial.” Groce v. Eli Lilly, 193 F.3d 496, 501 (7th Cir. 1999); see Al’s Serv. Ctr.

  v. BP Prods. N. Am., Inc., 599 F.3d 720, 727 (7th Cir. 2010) (citing 28 U.S.C. § 1367(c)(3)).

          Exceptions to the general rule exist: “(1) when the statute of limitations has run on the

  pendent claim, precluding the filing of a separate suit in state court; (2) substantial judicial

  resources have already been committed, so that sending the case to another court will cause a

  substantial duplication of effort; or (3) when it is absolutely clear how the pendent claims can be

  decided.” Davis v. Cook Cnty., 534 F.3d 650, 654 (7th Cir. 2008) (quoting Wright v. Associated

  Ins. Companies Inc., 29 F.3d 1244, 1251 (7th Cir. 1994)) (internal quotation marks omitted).

          The usual practice shall be followed. Substantial judicial resources have not been expended

  on these claims and it is not clear how the pendent claims will be decided. The pendent state law

  claims should be decided in state court because the outcome will be based on the interpretation of

  Indiana law. These claims shall be dismissed without prejudice so that they can be resolved in

  state court.




                                                   13
Case 4:19-cv-00049-TWP-DML Document 20 Filed 05/26/20 Page 14 of 14 PageID #: 88




                                                IV. CONCLUSION

           For the reasons explained above, Defendants’ Motion to Dismiss Hook’s Complaint (Filing

  No. 14) is GRANTED. The federal claims in Causes of Action I-V and Cause of Action XVI are

  dismissed with prejudice, for failure to state a claim. 4 Hook's state law claims in Causes of

  Action VI-XV are dismissed without prejudice.

           SO ORDERED.

  Date: 5/26/2020




  DISTRIBUTION:

  J. Clayton Culotta
  CULOTTA & CULOTTA LLP
  clay@culottalaw.com

  Bryan Findley
  INDIANA ATTORNEY GENERAL’S OFFICE
  bryan.findley@atg.in.gov




  4
    The Court notes that Hook has not requested, alternatively, leave to file an amended complaint. If Hook's daycare
  businesses have continued to operate, it is unlikely she would be able to allege facts giving rise to a valid due process
  claim. It appears an amended complaint would be futile, therefore this dismissal is with prejudice.



                                                            14
